UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1043


JOHNNIE MAE ROBINSON,

                   Plaintiff - Appellant,

             v.

PRESBYTERIAN WOUND CARE CENTER,

                   Defendant – Appellee,

             and

JAN PICKETT, Nurse Practitioner; TAMMY HAY, MEMA Employee;
WENDY GEORGE, Manager for Meridian Health Care,

                   Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cv-00021-FDW-DCK)


Submitted:    September 3, 2009            Decided:   September 21, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnnie Mae Robinson, Appellant Pro Se. Patrick Eaton Kelly,
Kathleen Kanable Lucchesi, JOHNSTON, ALLISON & HORD, Charlotte,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Johnnie     Mae    Robinson          appeals    the       jury’s   verdict     in

favor of the Appellee on Robinson’s complaint of racial and age

discrimination and retaliation.                   We have reviewed the record and

find no reversible error.             Accordingly, we affirm the judgment.

             To the extent that Robinson appeals the judgment based

on   the    proceedings        of   the      jury    trial        or    summary       judgment

hearing,    the     record     does    not    contain        a    transcript      of    those

proceedings.        An appellant has the burden of including in the

record on appeal a transcript of all parts of the proceedings

material to the issues raised on appeal.                          See Fed. R. App. P.

10(b); 4th Cir. R. 10(c).              An appellant proceeding on appeal in

forma pauperis is entitled to transcripts at government expense

only if the trial judge or a circuit judge certifies that the

appeal is not frivolous but presents a substantial question.                               28

U.S.C. § 753(f) (2006).               Here, the district court declined to

certify     Robinson’s       appeal.          We      have       reviewed       the     record

including the affidavits, motions, and exhibits, and conclude

that no error appears on the record before us and Robinson does

not present a substantial question on appeal under 28 U.S.C.

§ 753(f).      We      therefore      find    that     she       does    not    qualify    for

transcripts       at   government       expense.            We     dispense      with     oral

argument because the facts and legal contentions are adequately



                                              3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4